           Case 2:20-cv-01730-MCE-CKD Document 26 Filed 11/13/20 Page 1 of 3


 1   Debra A. Miller, Esq. (IN #27254-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: dmiller@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6   Designated Counsel for Service
 7
     Eileen T. Booth, Esq. (CSB #182974)
 8   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
 9   Sacramento, CA 95825
     Telephone: 916-971-4100
10   Fax: 916-971-4150
     E-Mail: ebooth@jacobsenmcelroy.com
11
     Counsel for Defendant Trans Union, LLC
12   (Designated for Service)
13                              UNITED STATES DISTRICT COURT
14                            EASTERN DISTRICT OF CALIFORNIA
15                                    SACRAMENTO DIVISION
16    MARY ALICE BARNES,                                     )   CASE NO. 2:20-cv-01730-MCE-
                Plaintiff,                                   )   CKD
17                                                           )
             vs.                                             )
18                                                           )   STIPULATION AND ORDER OF
      EXPERIAN INFORMATION SOLUTIONS,                        )   DISMISSAL WITH PREJUDICE
19    INC.; TRANSUNION LLC; EQUIFAX                          )   AS TO DEFENDANT TRANS
      INFORMATION SERVICES, LLC; NELNET                      )   UNION, LLC ONLY
20    SERVICING, LLC; and NAVIENT                            )
      SOLUTIONS, LLC;                                        )
21               Defendants.                                 )
                                                             )
22
23          Plaintiff Mary Alice Barnes, by counsel, and Defendant Trans Union, LLC (“Trans

24   Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
25   compromised and settled, and that Plaintiff’s cause against Trans Union only should be dismissed,
26
     with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its own costs
27
     and attorneys’ fees.
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:20-CV-01730-MCE-CKD
                                            Page 1 of 3
          Case 2:20-cv-01730-MCE-CKD Document 26 Filed 11/13/20 Page 2 of 3


 1                                           Respectfully submitted,
 2
 3   Date: November 11, 2020                 /s/ Joseph B. Angelo (with permission)
                                             Joseph B. Angelo, Esq.
 4                                           Gale, Angelo, Johnson, & Pruett, P.C.
 5                                           1430 Blue Oaks Boulevard, Suite 250
                                             Roseville, CA 95747
 6                                           Telephone: (916) 290-7778
                                             Fax: (916) 721-2767
 7                                           E-Mail: jangelo@gajplaw.com
 8
                                             Counsel for Plaintiff Mary Alice Barnes
 9
10
     Date: November 11, 2020                 /s/ Debra A. Miller
11                                           Debra A. Miller, Esq. (IN #27254-49)
                                               (admitted Pro Hac Vice)
12                                           Schuckit & Associates, P.C.
                                             4545 Northwestern Drive
13
                                             Zionsville, IN 46077
14                                           Telephone: 317-363-2400
                                             Fax: 317-363-2257
15                                           E-Mail: dmiller@schuckitlaw.com
16
                                             Lead Counsel for Defendant Trans Union, LLC
17
                                             Eileen T. Booth, Esq. (CSB #182974)
18                                           Jacobsen & McElroy PC
                                             2401 American River Drive, Suite 100
19                                           Sacramento, CA 95825
                                             Telephone: 916-971-4100
20                                           Fax: 916-971-4150
                                             E-Mail: ebooth@jacobsenmcelroy.com
21
                                             Local Counsel for Defendant Trans Union, LLC
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:20-CV-01730-MCE-CKD
                                            Page 2 of 3
           Case 2:20-cv-01730-MCE-CKD Document 26 Filed 11/13/20 Page 3 of 3


 1                                               ORDER
 2          Pursuant to the foregoing stipulation, all claims of Plaintiff Mary Alice Barnes against
 3   Defendant Trans Union, LLC are dismissed, with prejudice. Plaintiff Mary Alice Barnes and
 4   Defendant Trans Union, LLC shall each bear their own costs and attorneys’ fees. This case
 5   shall proceed on Plaintiff’s remaining claims.
 6          IT IS SO ORDERED.
 7
 8   Dated: November 13, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:20-CV-01730-MCE-CKD
                                            Page 3 of 3
